Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 03/17/2022 has been entered. Claim 8 was cancelled. Claims 1-7 and 9-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant’s arguments filed on 03/17/2022 with respect to the rejection(s) of claim(s) 1-7 and 10-16 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Specifically, the examiner acknowledges Riddell (U.S. Patent No. 7,922,454) and Hayden (U.S. Patent No. 10,451,030) do not teach the spar caps in the second blade segment comprising a constant reduced thickness portion along the second section extending span-wise from chord-wise joint line as compared to a thickness along the first section. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu (U.S. Patent No. 9,470,205) teaching wherein the spar caps in the second blade segment comprises a constant reduced thickness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddell (U.S. Patent No. 7,922,454) in view of Liu (U.S. Patent No. 9,470,205).

As per claim 1, Riddell discloses a jointed wind turbine rotor blade, comprising: a first blade segment (22; figure 4) and a second blade segment (24) extending in opposite directions from a chord-wise joint line (as shown; figures 2, 4); each of the first and second blade segments comprising opposite spar caps (52, 54, 56; figure 7); the first and second blade segments connected at the chord-wise joint line by internal joint structure (26, 28) configured between the first and second blade segments (as shown; figures 2, 3, 7), the joint structure (28) bonded to the opposite spar caps (52, 54, 58) in at least the second blade segment (24); the spar caps in the second blade segment comprising a first section (52) with a first chord-wise width (104; figure 4), the first section aligned in a span-wise direction with a second section (56) with a second chord-wise width (46; figure 4), the second section bonded directly to the joint structure (28); and the second chord-wise width being greater than the first chord-wise width (as shown; figure 4). 
Riddell does not explicitly teach “the spar caps in the second blade segment comprising a constant reduced thickness portion along the second section extending span-wise from chord-wise joint line as compared to a thickness along the first section”.
Liu is an analogous prior art in that it deals with joining of spar caps for wind turbine blade segments. Liu teaches the spar caps in the second blade segment comprising a constant reduced thickness portion along the second section extending span-wise from chord-wise joint line as compared to a thickness along the first section (the thickness of spar element 120b, located in the second blade segment 113b, tapers to a constant thickness T4, where the thickness of the spar cap in the first blade segment 113a is same as thickness T3; figures 4A, 5, 8). The reduced thickness of the spar element would result in reduction in weight and cost of the blade while leaving layers capable of carrying the structural loads (see column 7, lines 48-53). Therefore, in order to reduce weight and cost of the blade, while being able to carry the structural load, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Riddell’s spar caps in the second segment to incorporate Liu’s gradually reduced thickness with a constant thickness at the end of the gradual reduction since it would reduce the weight and cost of the blade while being able to carry the structural load.

As per claim 2, Riddell, in view of Liu, the jointed wind turbine rotor blade as in claim 1. Riddell further discloses wherein the joint structure comprises a spar beam (26; figures 3, 4, 7) extending span-wise from first blade segment (22) into a receiver (28) configured in the second blade segment (24), the receiver comprising upper and lower spar surfaces directly bonded to the second section of the spar caps in the second blade segment (recess member 28 having upper and lower surfaces bonded to spar members 56; figure 7).


As per claim 3, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 2. Riddell further discloses wherein the upper and lower spar surfaces of the receiver comprise a chord-wise width corresponding to the second chord-wise width (as shown; figures 3, 4).

As per claim 4, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 1. Riddell further discloses wherein the first blade segment is a tip-end blade segment and the second blade segment is a root-end blade segment (the post and recess members 26, 28 of the first and second blade segments 22 and 24 may be reversed; column 5, lines 34-40).

As per claim 5, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 1. Riddell further discloses a span-wise transition section in the spar caps in the second blade segment where the first chord-wise width increases gradually to the second chord-wise width (at tapered sections 112, 116, there is a gradual increase in the width; figures 4, 7, 8).

As per claim 6, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 5. Riddell further discloses wherein material used and a length of the span-wise transition section provide consistent structural properties to the spar cap along the span-wise transition section (the thickness at tapered sections 112 and 116 is maintained to be constant; figure 7).

As per claim 7, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 5. Riddell further discloses wherein structural properties of the spar cap vary along the span-wise transition section (there is a material transition along the length of tapered sections 112, 116; figure 7).

As per claim 10, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 1. Riddell further discloses wherein the spar caps in the second blade segment are formed from a first material along the first section (spar caps 52, 54 formed from a composite material, such as a unidirectional carbon fiber-reinforced composite; column 5, lines 11-13) and are formed from a second material along the second section (spar member 56 formed from a composite laminate material, such as fiberglass-reinforced composite; column 9, lines 20-22), and further comprising a scarf joint between the first material and the second material (as shown; figure 7).

As per claim 11, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 10. Riddell further discloses a span-wise transition section (112, 116; figure 7) in the spar caps in the second blade segment where the first chord-wise width increases gradually to the second chord-wise width (as shown; figures 4, 7) and a thickness of the spar caps decreases to the reduced thickness (the spar thickness at tapered sections 112, 116 is less than the thickness of spar member 56 at joint end 100, i.e., there is a decrease in the spar cap thickness; figure 7), the scarf joint disposed adjacent to the transition section (as shown; figure 7).

As per claim 12, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 1. Riddell further teaches wherein the first material comprises pultruded rods or plates (spar caps 52, 54 formed from a composite material, such as a unidirectional carbon fiber-reinforced composite, i.e., unidirectional carbon fiber being rods; column 5, lines 11-13). While Riddell does not explicitly teach wherein the second material comprises unidirectional fiber plies, Riddell also teaches the material comprises a composite laminate material (column 9, lines 20-22). Plies of unidirectional fiber is an example of a composite laminate material. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Riddell’s second material to incorporate unidirectional fiber plies as the laminate made from unidirection fiber plies is one of the suitable materials for Riddell’s composite material and choosing such material supports a prima facie obviousness determination.

As per claim 13, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 1. Riddell further discloses wherein the spar caps in the first and second blade segments are formed from any one or combination of pultruded rods or plates or unidirectional fiber plies (spar caps 52, 54 formed from a composite material, such as a unidirectional carbon fiber-reinforced composite; column 5, lines 11-13).

As per claim 14, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 1. Riddell further discloses wherein the joint structure comprises a box-beam receiver (cavity 64 has an airfoil shape, i.e., capable of receiving a box-beam having a smaller dimension than cavity 64; figure 3) with webs interconnecting the upper and lower surfaces (spar member 56 has portions at leading edge and trailing edge (webs) interconnecting the upper and lower surfaces; figure 3).

As per claim 15, Riddell, in view of Liu, discloses the jointed wind turbine rotor blade as in claim 1. Riddell further discloses wherein the second chord-wise width (46; figure 4) is constant where the second section of the spar caps in the second blade segment are bonded directly to the joint structure (as shown; figure 4).

As per claim 16, Riddell, in view of Liu discloses a wind turbine (10; figure 1), comprising one or more of the jointed wind turbine blades according to claim 1.


Allowable Subject Matter
Claims 9 is allowed because claim 9 was previously indicated to have an allowable subject matter “a span-wise transition section in the spar caps in the second blade segment where the first chord-wise width increases gradually to the second chord-wise width and a thickness of the spar caps decreases from the thickness of the first section to the reduced thickness of the second section”. See Non-Final Rejection dated 12/17/2021. Claim 9 is now rewritten in the independent form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                            
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745